Order entered April 22, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00454-CV

            IN RE TABLETOP MEDIA, LLC D/B/A ZIOSK AND
                    ZIOSK PAYROLL, LLC, Relators

          Original Proceeding from the 191st Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-02256

                                    ORDER
               Before Justices Whitehill, Pedersen, III, and Carlyle

      Before the Court is relators’ April 14, 2020 petition for writ of mandamus.

In that petition, relators complain of the trial court’s March 10, 2020 order denying

their motion to vacate order. We request a response from real parties in interest

and respondent, if any, by May 4, 2020.


                                             /s/    BILL PEDERSEN, III
                                                    JUSTICE